DISSENTING OPINION RENDERED BY
MR. JUSTICE WOLE.
I feel myself compelled to dissent from the opinion of the majority of the court in this case. While some doubt might arise as to the exact meaning of sections 21 and 22 of the Code of Special Proceedings, it would appear that the only definite case in which the court is authorized to appoint administrators thereunder is where the next of kin are unknown, it being the duty of' such administrator to begin proceedings for the purpose of ascertaining who are the heirs of the decedent. It is true that section 21 provides that in the absence of the next of kin the court shall take the necessary measures for the burial of the decedent, and for the security of his property. While the court under this section might have power to appoint a temporary administrator for the protection of property in the jurisdiction, I think the qualifications of such administrator are necessarily determined by Chapter V providing for judicial administration of decedent’s estate. The evident .application of the language of sections 21 and 22 is to *59eases where the decedent shall have left the property within the jurisdiction of the court to which the petition is made. The whole purpose of Chapter Y of the law of special proceedings is to confer jurisdiction for the purpose of administration upon the court where the decedent has his last residence, or of the place where the greater part of his property is situated. Anyone therefore, making application to a court for the appointment of an administrator must bring himself within the terms of section 23 of that Act.
It was not shown to the district court that decedent left any property within the jurisdiction. The petitioner, Maria Bossner, was not an heir of the decedent, or a legatee, or anyone of the other persons named in the first paragraph of section 23.
It was brought home to the court of San J-uan that it had no jurisdiction of the subject-matter; that the exigency called for by sections 21 and 22 had not actually arisen; and I think that its action in declaring itself without jurisdiction and revoking its previous orders, was fully justified.